Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 07/18/2022, claim 2 has been cancelled.  Claims 6-8, 12-22, 24, 26, 28-31, 33, 34, 36, 39, 41-78, 80-116, 121-129, and 135-137 have been cancelled previously.  Claims 1, 3-5, 9-11, 23, 25, 27, 32, 35, 37, 38, 40, 79, 117-120, 130-134, and 136 are pending.  Claims 4, 5, 9, 11, 35, 40, 79, 118, 130-134 and 136 stand withdrawn without traverse.  

Claims 1, 3, 10, 23, 25, 27, 32, 37, 38, 117, 119, and 120 are under current examination.  

The obviousness rejection under 35 USC 103 has been withdrawn in view of Applicant’s arguments, see page 35.  The claims; however, are subject to new grounds of rejection as set forth below.  
The non-statutory double patenting rejection over US Serial No. 17/005,045 has been withdrawn in view of Applicant’s arguments, see page 36.  

The elected species compound 1-10b of example 11, as identified on page 34 of the response filed 02/04/2022 is free of the prior art.

Therefore examination has been extended to the next species:

    PNG
    media_image1.png
    208
    278
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 23, 25, 27, 32, 37, 38, 117, 119, and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Battistini et al. (US 5,547,941; issue date: 08/20/1996; cited in the IDS filed 02/04/2022) in view of Chawla et al. (Phys. Chem. Chem. Phys, 18, pages 18045-18053; publication year: 2016).  

As noted above, the elected species of compound 1-10b of example 11 is free of the prior art .  The claims are examined in view of the next species as recited in claim 119 on page 29 of the claims filed 02/04/2022: 

    PNG
    media_image2.png
    207
    305
    media_image2.png
    Greyscale

Battistini discloses the following compounds (abstract) and pharmaceutical compositions comprising them (col 1): 


    PNG
    media_image3.png
    548
    603
    media_image3.png
    Greyscale

In Battistini’s formula (I), when B is the naturally occurring heterocyclic bases adenine and guanine (see Battistini’s claim 2), the Y moieties are both hydroxy, and the X moieties are hydrogen and methoxy.  The species under current examination, reproduced above, is a tautomer of the structure described above.  As noted by Battistini

 
    PNG
    media_image4.png
    601
    603
    media_image4.png
    Greyscale

The examiner notes that in the structure disclosed by Battistini the two 5-membered rings are linked via their 3’-positions.  This differs from the species under current examination in that one of the 5-membered rings is linked via the 2’-position.  Thus, Battistini discloses a position isomer of the species under current examination.  The instant invention, as claimed, is considered prima facie obvious because compounds of similar structure are expected to have similar properties.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).  
In the abstract (reproduced above), Battistini discloses that group B may be a modified heterocyclic base.  Battistini’s compound of formula (I) noted above embraces the species under present examination except that Battistini does not disclose the specific nitrogenous base radicle: 

    PNG
    media_image5.png
    70
    84
    media_image5.png
    Greyscale
; however, replacing one of the specific heterocyclic bases with the preceding moiety would have been prima facie obvious as of the effective filing date of the instant invention in view of Chawla.

Chawla discloses that the moiety 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

is a fluorescent analog that maintains much of the electronic structure and biochemical function of the naturally occurring nitrogenous base, adenine (abstract, figure 1, page 18045, right col).  Chawla discloses further that fluorescent analogs have many utilities in biotechnological and biomedical applications (page 18045, left col).
The artisan of ordinary skill in the art would have been motivated to replace one of the adenine moieties in Battistini’s compound with the sulfur-containing adenine analog noted above (tzA according to the nomenclature used in Chawla’s disclosure) in order to take advantage of the fluorescence for any of the biotechnological and biomedical applications noted by Chawla.  The skilled artisan would have had a reasonable expectation of success because Chawla indicates that “these new emissive nucleosides are isomorphic and show structural similarity to natural purines, and have been shown to be also ‘isofunctional’ to natural nucleosides, since adenosine deaminase has the ability to deaminate the adenosine analogue tzA as effectively as natural adenosine.” (page 18046, left col).  
Thus, the species of compound under current examination, embraced by claims 1-3, 10, 23, 25, 27, 32, 37, 38, 117, and 119 would have been prima facie obvious as of the effective filing date of the instant invention.  
With regard to claim 20, as noted above, Battistini discloses pharmaceutical compositions containing the disclosed compounds and Battistini discloses further that the compositions may contain an excipient (col 12).  It would have been obvious to include an amount of the compound that is effective for the purpose it will be used for.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617